Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 6-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-17, and 19-20 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/8/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 6-17, and 19-20 are allowed.

Reasons for Indication of Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: While there exist many folding systems that utilize similar folding, forming, and mandrel stations as seen in the current application, interconnecting and motivating the systems by utilizing a chain and lug conveyance system, the specific actions performed by the lugs as described in claim 5 cannot be found in the prior art. Specifically, the design of the lugs permits the lugs to both receive the blank as well as to fold various panels of the blank while the blank is in contact with the lug. The examiner’s search was guided by invoking 112F in regards to the lug (please see Non-Final Action), and utilizing the disclosure to provide the details pertinent to the specific lug claimed. Based upon the design of the lug, the examiner performed an in depth search for a similar type of lug. The closest example of a similar type of device can be found in Fischer, (US 5,269,741), in which the items known as closing wheels, item 30 (also referred to as rotating lugs), perform a similar function as the lugs in the current application. However, while they look similar and perform a similar function, these wheels are not part of a conveyance system, and do not both transport and fold the blank. As such, the examiner does not believe it would be reasonable to combine the structure of the wheel with the lugs of the other references, as the two items are vastly different in form or function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telepphone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL JEREMY LEEDS/           Examiner, Art Unit 3731                                                                                                                                                                                             
/ANNA K KINSAUL/           Supervisory Patent Examiner, Art Unit 3731